Citation Nr: 1206923	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot nerve disability, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with right sciatica.

2.  Entitlement to an initial evaluation in excess of 20 percent for the orthopedic manifestations of service-connected lumbar spine DDD and DJD.

3.  Entitlement to separate compensable evaluations for the neurological manifestations of service-connected lumbar spine DDD and DJD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Board notes that the original issue on appeal was characterized as entitlement to an evaluation in excess of 20 percent for DDD and DJD of the lumbosacral spine.   The Veteran, however, has reported, and evidence indicates that the Veteran has sciatica.  

Any neurological symptoms related to the service-connected lumbar spine disability are part and parcel of the original issue on appeal and are generally adjudicated together with any other manifestations of the service-connected lumbar spine disability.  The record is insufficient to determine whether separate disability evaluations can be assigned for the Veteran's neurological complaints.  Thus the original issue on appeal has been recharacterized as two separate issues-entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of lumbar spine DDD and DJD and entitlement to separate compensable evaluations for neurological manifestations of lumbar spine DDD and DJD.

The issues of entitlement to service connection for bilateral foot nerve disability, to include as secondary to service-connected lumbar spine DDD and DJD with right sciatica, and entitlement to separate compensable evaluations for neurological manifestations of service-connected lumbar spine DDD and DJD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the appeal period have the orthopedic manifestations of the Veteran's service-connected lumbar spine disability been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for service-connected lumbar spine DDD and DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's service-connected lumbosacral spine DDD and DJD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in January 2007, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in May 2008, the Veteran was advised how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private treatment records that he wished for VA to obtain on his behalf that are relevant to the increased rating claim.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2006 and November 2010.  38 C.F.R. § 3.159(c)(4).  The November 2010 VA examiner addressed the severity of the Veteran's service-connected lumbar spine disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The November 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 




Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for lumbosacral spine DDD and DJD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

The Veteran underwent VA examination in December 2006 at which time he reported that his back pain was there 70 percent of the time and radiated to his right and left buttocks.  The Veteran reported that the pain does not increase with coughing or sneezing, it was the same when standing or walking, and he had difficulty bending, stooping, crouching, crawling, climbing and balancing.  The Veteran reported that he could walk a quarter of a mile and that he did not use a brace, cane, or crutch.  The Veteran reported that the pain increased to a 9 on a scale of 10 two to three times a week lasting for about an hour.  He also stated that these flare-ups were treated with cold and then heat and occasionally with 800 milligrams of ibuprofen.  The Veteran stated that after an hour, he improved enough so that he was able to function.  The Veteran reported that he worked doing outside sales but was looking for a job where he would only carry a laptop and not have to carry samples.  The Veteran reported that he had trouble walking up and down stairs and inclines.  The Veteran denied doctor-mandated incapacitating episodes.

Physical examination demonstrated that the Veteran moved very slowly and that he had obvious pain going from sitting to lying and from lying to sitting as well as during all of the prescribed movements of the examination.  Straight leg raising was limited to 45 degrees.  Lasegue's sign was positive bilaterally.  The Veteran demonstrated 45 degrees of flexion, zero degrees of extension, five degrees of right and left flexion, and five degrees of right and left rotation.  There was pain in all of these movements from inception to completion which would be described as moderate.  There was no additional limitation noted in the range of motion from repeated movement causing pain.  The Veteran was able to walk on his toes and heels.  Sensation was within normal limits.  X-rays demonstrated disc disease at L2-L3 and L5-S1.  Impression was bi-level disc disease.  The Veteran was diagnosed as having chronic low back pain more likely than not due to moderate DDD with associated moderate DJD.

The examiner noted that the condition was not affecting the Veteran's activities of daily living.  The examiner also noted that the Veteran's employability was limited in terms of lifting, bending, stooping, crouching, crawling, and climbing but that the sales job that he was looking for was feasible provided he was successful in being hired.

VA treatment records indicate that in February 2007, the Veteran was seen for an appointment for back pain.  The Veteran complained of back pain for three weeks with no exacerbating or inciting event but that he felt slight increased discomfort on awakening which increased as the day progressed.  The Veteran reported the same as usual exacerbation-pain usually flaring every couple of months lasting a couple of days.  The Veteran reported no paresthesia except occasional left lower extremity falling asleep and less often when there was no back pain.  The Veteran denied loss of bowel or bladder control and lower extremity weakness.  The Veteran also reported no increase in pain while supine.  Physical examination demonstrated that the Veteran's gait was okay including on heels and toes.  There was decreased back range of motion in all directions due to pain as well as non-discrete spinal tenderness of the thoracic/lumbar spine.  Straight leg raising was negative bilaterally, patellar/ankle deep tendon reflexes were symmetrical bilaterally, and bilateral distal lower extremity sensation was intact to light touch.

In May 2007, the Veteran presented with complaints of back pain.  Physical examination of the Veteran's back demonstrated tenderness of his right sacroiliac joint.  Flexion was limited although he complained of pain in the right sacroiliac area on motion of his back.  Straight leg raising was normal, although he did have tight hamstrings bilaterally.  There was some pain on flexion and extension of his right leg.  An MRI of the lumbosacral spine was suggested.

In June 2007, the Veteran reported pain 6/10 in intensity rising to 9/10 at its worst.  The pain was described as aching and located in his low back sometimes radiating to his right buttock.  The Veteran denied any weakness in the lower extremities with some numbness in his right calf.  The Veteran felt that his pain was worse and more persistent and had become constant.  Alleviating factors included leaning against a wall, back support, Naprosyn, ibuprofen, and a muscle relaxant.  The pain was noted to be aggravated by lifting and bending.  

Physical examination demonstrated that his back was symmetric and very tender at the L5 vertebra.  Forward flexion was limited to 45 degrees, extension to about 15 degrees, and axial rotation was normal.  Strength was 5/5, except for dorsiflexion of bilateral feet which was 4/5 limited by pain.  Sensation was subjectively decreased along the medial aspect of the right calf, and reflexes were 2+ in patellae and Achilles bilaterally.  Physical therapy, pool therapy, and lumbar support were prescribed.

In January 2009, the Veteran presented to Same Day Care clinic with complaints of low back pain worsening in last year.  The Veteran reported achy 5-8/10 pain radiating down both legs worse when sitting for long periods of time and improving over time with ambulation.  The examiner noted that treatment included over-the-counter ibuprofen up to 800 milligrams with no improvement.  The Veteran reported that he was an employed sales representative and denied heavy lifting, recent injury, numbness, tingling, weakness, loss of bowel or bladder function, abdominal pain, dysuria, and hematuria.  

Physical examination demonstrated straight back, midline pain at L4-L5 with palpation and flexion.  There was no other midline paraspinal pain with palpation, costovertebral angle (CVA) tenderness, or skin lesions.  Straight leg raising was negative.  The Veteran's gait was steady.  Lower extremity deep tendon reflexes were 2+, and there was 5/5 strength and sensitivity.  Tramadol 50 milligrams was prescribed.

X-rays in February 2009 showed that the lumbar spine was stable and unchanged since December 2006-spondylosis and redemonstration of bi-level disc disease.

In March 2009, the Veteran presented with complaints of worsening back pain following a motor vehicle accident in August 2008 when he was rear-ended while at a complete stop.  The Veteran reported a constant dull achy 7 out of 10 band of pain across his low back aggravated with movement.  Specifically, the Veteran reported an onset of sharp pain when standing up from a sitting position as well as morning stiffness and associated numbness in the posterior aspect of both thighs down to the mid thigh level with sitting resolving upon standing.

The examiner noted from a functional standpoint, that the Veteran was able to walk one quarter of a mile at a time before needing to stop.  The Veteran reported that he walked his dog twice a day, in the morning and at night, for a quarter mile.  The Veteran reported waking up approximately three times a week due to back pain.  For pain control, the Veteran reported taking Advil which provided approximately 20 percent of relief from symptoms.  He had not filled the prescription for Tramadol.

Physical examination demonstrated no evidence of erythema, swelling, ecchymoses, or atrophy of the lumbar region or bilateral lower extremities when compared side-to-side.  On palpation, the Veteran had tenderness over the L5 spinous process and the corresponding lumbar paraspinal musculature, and bilaterally along the iliotibial band.  There was no tenderness on palpation over the SI joint, sciatic notch, gluteus medius, or groin.  Lumbar spine range of motion was within normal limits in all planes.  Hip flexion was to approximately 110 degrees bilaterally, internal rotation bilaterally was to zero degrees, and external rotation bilaterally was to 35-40 degrees.  The Veteran demonstrated 4/5 muscle strength in all major muscle groups throughout the bilateral lower extremities.  Sensation was symmetric and intact to light touch in all dermatomes in both legs.  Reflexes were 2+ and symmetric in the patella and Achilles bilaterally.  Straight leg raising was positive bilaterally at approximately 55 degrees of hip flexion with localized low back pain.  Laseque maneuver and Fabere test were negative.  There was no evidence of leg length discrepancy.  Gait was normal for speed, stride length, and cadence.  

Impression was chronic low back pain for over 30 years recently exacerbated after a motor vehicle accident in August 2008.  The examiner noted that he felt that the Veteran's pain was mechanical in nature but might also be attributed to disc pathology.

In November 2009, the Veteran presented with complaints of back pain described as a 9/10 on average radiating down the posterior hamstrings as well as numbness in the area of radiation.  The Veteran also reported some generalized weakness in his lower extremities but denied bowel and bladder incontinence, fevers, unexplained weight loss, and saddle anesthesia.  The Veteran noted that his pain was exacerbated by any movement of his back and was limiting his function.  The Veteran reported that he required assistance from his wife for dressing his lower extremities and donning and doffing shoes/socks.  The Veteran reported that he had never had an epidural steroid injection, that he obtained minimal relief from ibuprofen, and that he used a single point cane for assistance in ambulation and for rising from a chair.  The Veteran denied any falls.

Physical examination demonstrated significantly limited range of motion of the lumbar spine with flexion, extension, and rotation secondary to pain.  The Veteran's lumbar spine from L4 to S1 and paraspinals were tender to palpation but there was no point tenderness, no step-offs, and no tenderness to palpation of the facet joints, sacroiliac joint, piriformis, or greater trochanters.  Straight leg raising and Faber's were negative bilaterally.  There was a positive slump test bilaterally for sharp low back pain and bilateral hamstring pain although the examiner noted that the Veteran was unable to differentiate between radicular pain versus hamstring tightness.  The examiner also noted that the motor examination was difficult to assess and was limited by effort secondary to pain.  There was 4+/5 strength bilaterally in hip flexion, knee extension, and knee flexion as well as 5/5 strength bilaterally for ankle dorsiflexion, plantar flexion, and big toe extension.  Reflexes were 2+ at knees and ankles symmetrically.  There was a negative Babinski bilaterally and no clonus.  Sensation was intact from L2 to S2 to light touch bilaterally.  

A November 2009 MRI impression noted complete loss of disc height at L2-L3 with minimal posterior bulging.  No evidence of central canal stenosis, lateral recess narrowing or neural foraminal narrowing as well as minimal posterior disc bulge at L4-L5.

The Veteran was referred for an occupational therapy outpatient consultation.  In December 2009, the occupational therapist noted that it was determined that the Veteran would benefit from instruction/issue of devices for lower body dressing and was instructed in the use of the sock aid, long shoe horn, and long foot brush and dressing stick.  The Veteran was noted to be independent upon instruction.  

The Veteran underwent VA examination in November 2010 to determine whether a claimed hemangioma was part of the service-connected lumbar spine disability.  The Veteran reported that he experienced constant low back pain which flared on occasion to a 9/10 occurring approximately two to three times per week.  The Veteran also reported that the pain radiated intermittently into his buttocks, and that he experienced pain on getting up, standing, and walking.  The Veteran reported that his pain did not increase with coughing or sneezing but that he did have difficulty bending, stooping, crouching, crawling, climbing, and balancing.  The Veteran stated that he could walk about 200 yards and then experienced pain.  The Veteran also reported pain in his back while sitting.  He denied incontinence of bowel and bladder. 

The Veteran reported having difficulty dressing, bathing, and sleeping and noted that he needed some help getting up from the bed, getting up from the toilet, and showering on occasion.

The Veteran reported that no medical doctor had prescribed bed rest for him during the prior year because of the severity of his spine problem.  The Veteran reported using a cane and a rolling walker which he purchased himself from a market.  The Veteran denied using corrective shoes, orthotics, and other assistive devices.  The Veteran reported taking ibuprofen as needed.         
  
Physical examination demonstrated that the Veteran had a slow, slightly unsteady gait when he walked due to back pain.  He was able to stand on his toes and on his heels, and he could squat one quarter of the way with pain in the legs and back.  He had some flattening of the lumbar curvature and some tenderness in the midline and paralumbar areas.  The Veteran also had some tenderness in relation to his trochanteric region of both hips.  There was no significant muscle spasm, but there was some guarding.  The Veteran demonstrated flexion to 50 degrees with pain throughout the movement, extension was less than 10 degrees with pain, lateral flexion was 20 degrees bilaterally with pain, and rotation was 35 degrees bilaterally with less pain.  On three repetitions, there was no change in the range of motion due to pain, fatigue, weakness, or lack of endurance.  However, there was some slight fatigue and he was reluctant to do repetitions.  Straight leg raising was 50-55 degrees and Lasegue's was negative, but he had back pain when he got to 50 degrees bilaterally.  Motor power was 5/5 in both lower extremities, and there was no gross sensory deficits demonstrated in the lower extremities.  Deep tendon reflexes were within normal limits, Babinski was negative bilaterally, and there was no ankle clonus.  The Veteran stated that he had some numbness in his feet and noted that this was because he was wearing size 13 boots on size 15 feet while he was in the Air Force during basic training.  

X-rays of the right and left hip demonstrated no evidence of fracture, subluxation or intrinsic bony disease; mild joint space narrowing; and minimal degenerative changes.  X-rays of the lumbar spine demonstrated normal lumbar lordosis, mild bony degenerative changes, no appreciable interval change since the prior examination in February 2009.  Diagnostic impression was DDD and DJD of the lumbosacral spine.  

The examiner opined that hemangioma in the L2 vertebra as confirmed by MRI was an incidental finding and was less likely as not secondary to the service-connected lumbar spine disability.    

In order for a disability evaluation higher than 20 percent to be assigned, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks. 

Forward flexion at its worst, in December 2006 and June 2007, was to 45 degrees.  At the VA examination in December 2006, the Veteran demonstrated 45 degrees of flexion.  In June 2007, forward flexion was limited to 45 degree.  In March 2009, lumbar spine range of motion was within normal limits in all planes.  In November 2010, the Veteran demonstrated flexion to 50 degrees with pain throughout the movement.  

The Board has considered functional loss due to factors such as pain and weakness, weakened movement, excess fatigability, and incoordination pursuant to the provisions of 38 C.F.R. §§ 4.40 , 4.45 and 4.59 and Deluca.  At the VA examination in December 2006, the examiner noted that there was no additional limitation noted in the range of motion from repeated movement causing pain.  In November 2010, the examiner noted that on three repetitions, there was no change in the range of motion due to pain, fatigue, weakness, or lack of endurance but that there was some slight fatigue and the Veteran was reluctant to do repetitions.

Thus, the range of motion findings of record do not meet the criteria for higher than 20 percent disability evaluation.  In addition, as there has been motion of the lumbar spine, ankylosis is clearly not demonstrated.  Further, although the Veteran reported self-prescribed incapacitating episodes, as noted above, incapacitation episodes for rating purposes requires bed rest prescribed by a physician and treatment by a physician.  Absent a showing of physician-prescribed bed rest for incapacitating episodes, a higher disability rating under the criteria for intervertebral disc syndrome is also not warranted. 

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's orthopedic manifestations of his service-connected impairment of the lumbar spine suggests that he does not have sufficient symptoms for an evaluation in excess of the 20 percent rating assigned pursuant to Diagnostic Code 5242 at any time during the pendency of this appeal.  Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against an evaluation higher than 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine DDD and DJD, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002).

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's orthopedic manifestations of his service-connected lumbar spine disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

The criteria pertaining to spine disabilities in the Rating Schedule focus on limitation of spine motion due to pain, stiffness or aching, muscle spasms, guarding, abnormal gait and spinal contour, and incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2011).  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for orthopedic manifestations of service-connected lumbar spine DDD and DJD is denied.


REMAND

Service connection has been established for the Veteran's right sciatica, and there is evidence that the Veteran experiences radiating pain in both lower extremities.  In November 2011, the Veteran testified that the back of his legs are numb as well as the front of his legs and his thighs.  Thus, it appears as if the Veteran's neurological symptoms have increased in severity since his last VA examination.  As such, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether a separate compensable evaluation is warranted for the Veteran's bilateral lower extremity neurological complaints.  

The Board notes that the issue of entitlement to service connection for a bilateral foot nerve disability is inextricably intertwined with the issue of entitlement to separate compensable evaluations for neurological manifestations of service-connected lumbar spine DDD and DJD.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.  As the claims should be considered together, it follows that, any Board action on the service connection claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted as well. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for lumbar spine and feet neurological symptoms that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain whether a neurological disability of the left lower extremity is related to service-connected lumbar spine disability; and if so, the severity of such disability as well as to ascertain the severity of the right sciatica.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify any neurological manifestations of the Veteran's service-connected lumbar spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate, or severe.  

The examiner should also render an opinion as to whether the Veteran's neurological complaints of the feet are at least as likely as not the result of the Veteran's service-connected lumbar spine disability or active duty service.

The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


